PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
ZHANG et al.
Application No. 15/887,377
Filed: February 02, 2018
Attorney Docket No. 114203-5717
For: CRISPR-CAS COMPONENT 
SYSTEMS, METHODS AND
 COMPOSITIONS FOR SEQUENCE
 MANIPULATION
:
:
:
:  DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the request for refund filed October 11, 2021.  

The request for refund is GRANTED.

Applicant files the above request for refund, regarding the duplicate charges ($2,100.00) for e-petitions under 37 CFR 1.137(a) on October 07, 2021 and October 07, 2021, due to an electronic filing system error.

A review of the Office finance records for the above-mentioned application indicates that duplicate charges for an e-petition under 37 CFR 1.137(a) were made. Therefore, the petition fee ($2,100.00) submitted October 07, 2021, was refunded to applicant’s credit card account on January 05, 2022.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions